Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harold H. Hodge, Jr., and Chante’ N. Hodge appeal the district court’s order dismissing their civil action pursuant to 28 U.S.C. § 1915(e) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hodge v. Calvert County, No. 8:09-cv-02252-PJM, 2009 WL 2884928 (D.Md. Sept. 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.